HOWARD, Chief Judge,
dissenting.
I am unable to agree with the majority and am further unable to agree with the distinguished judges in Division One of this court. I do agree that State v. Garcia, supra, applies Woods retroactively but it does not appear that the question of retro-activity was raised in Garcia. I believe Division One was correct when it originally held in Encinas and Widmer that the rule enunciated in Woods was not retroactive on the basis of the reasoning in State v. Stenrud, 113 Ariz. 327, 553 P.2d 1201 (1976). The facts here clearly demonstrate why Woods should not be retroactive. Judge Buchanan, prior to taking the case under advisement followed the requirements of State v. Crowley, 111 Ariz. 308, 528 P.2d 834 (1974), by advising appellant as to the consequences of submitting the case to the court upon the record. According to Crowley this was all that due process required. From reading State v. Garcia, supra, one would conclude that Crowley required all Boykin elements be explained to the defendant but this is not so. Crowley specifically set forth what was required and it did not include the possible range of sentence and the right against self-incrimination:
“The trial court must determine, and the record must reflect, that the defendant understood the significance and consequences of submitting the case on the basis of the preliminary hearing transcript. It must affirmatively appear in the record that the defendant knew that *491he was giving up the right to trial by jury, to testify in his own behalf, to call any witnesses, or to offer any further evidence. The record must reflect that the defendant understood that the whole issue of his guilt or innocence of the offense charged was to be made upon the preliminary hearing transcript.” 111 Ariz. 311, 528 P.2d 837.
Contrary to the implications of Garcia, State v. Woods, supra, was a significant departure from prior Arizona law and in my opinion, should not be applied retroactively.